OPINION — AG — FAILURE TO OBEY A " SUMMONS " (SUBPOENA) PROPERLY AND LAWFULLY ISSUED PURSUANT TO 47 O.S. 363 [47-363], IS A MISDEMEANOR, AND THE PUNISHMENT UPON CONVICTION IS A TERM OF IMPRISONMENT IN THE COUNTY JAIL NOT TO EXCEED ONE (1) YEAR OR BY A  FINE NOT TO EXCEED $500.00 OR BY BOTH SUCH FINE AND IMPRISONMENT. JURISDICTION OF SUCH A CASE IS IN THE COUNTY AND, WHERE APPLICABLE, THE COURT OF COMMON PLEAS AND SUPERIOR COURT. (THE DEPARTMENT OF PUBLIC SAFETY, THE COMMISSIONER AND OFFICERS OF THE DEPARTMENT SHALL HAVE AUTHORITY TO SUMMON WITNESSES TO GIVE TESTIMONY UNDER OATH OR TO GIVE WRITTEN DEPOSITION UPON ANY MATTER UNDER THE JURISDICTION OF THE DEPARTMENT.) CITE: 21 O.S. 10 [21-10], 28 O.S. 81 [28-81], 47 O.S. 365 [47-365] (JAMES P. GARRETT)